     Case 2:19-cv-00429-KJM-JDP Document 49 Filed 07/30/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
                                        SACRAMENTO DIVISION
10
     TINA TENNYSON,                                   Case No.: 2:19-cv-00429-KJM-JDP
11   DOMINIC HAYNES-TENNYSON, and
     DEVON TENNYSON,                                  JOINT STIPULATION AND ORDER TO
12                                                    CONTINUE DISCOVERY DEADLINES
                    Plaintiffs,
13                                                    Complaint Filed: March 8, 2019
     vs.
14
     COUNTY OF SACRAMENTO,
15   SACRAMENTO COUNTY SHERIFF’S
     DEPARTMENT, CHAD CAMPBELL,
16   JOSE LEMUS, NATHAN BURNETTE,
     SCOTT PUFFER, PAUL PFEIFER,
17   MICHAEL FRENCH, WILLIAM GRIGGS,
     and BRANT SANTIN,
18
                    Defendants.
19

20          Plaintiffs TINA TENNYSON, DOMINIC HAYNES-TENNYSON, and DEVON
21   TENNYSON (“Plaintiffs”) and Defendants COUNTY OF SACRAMENTO, SACRAMENTO
22
     COUNTY SHERIFF’S DEPARTMENT, CHAD CAMPBELL, JOSE LEMUS, NATHAN
23
     BURNETTE, SCOTT PUFFER, PAUL PFEIFER, MICHAEL FRENCH, WILLIAM GRIGGS,
24
     BRANT SANTIN, (collectively “Defendants”), by and through their (“Parties’”) counsel of record,
25

26   hereby stipulate and request that the Court continue discovery and pretrial deadlines in this matter.

27   Good cause exists for the requested continuance pursuant to Federal Rules of Civil Procedure Rule

28   16(d) based upon the following:

                                                     -1-
     Case 2:19-cv-00429-KJM-JDP Document 49 Filed 07/30/21 Page 2 of 5


 1          1.      On September 23, 2019, the Court issued an initial Pretrial Scheduling Order, which

 2   did not set a trial date. [Docket No. 21].

 3          2.      On March 10, 2021, in light of the COVID-19 pandemic and statewide shutdowns,

 4   the Court issued an Order extending the pre-trial deadlines in this case. [Docket No. 38]. The Order

 5   extended the fact discovery deadline to June 30, 2021, and the deadline to disclose expert witnesses

 6   to August 6, 2021.

 7          3.      On May 10, 2021, Counsel for Defendants issued a notice of the taking of deposition

 8   of Plaintiff Tina Tennyson to occur on May 25, 2021. However, before the deposition could be

 9   taken, Tina Tennyson was rushed to the hospital due to health issues. At that time, it was unknown

10   when Tina Tennyson would recover and be in a condition to give a deposition.

11          4.      On June 11, 2021, in light of the uncertainty of Tina Tennyson’s health condition

12   and considering the Court’s Order granting Plaintiffs leave to file a Third Amended Complaint

13   [Docket No. 44], the Parties filed a Joint Stipulation requesting the extension of the discovery

14   deadline. [Docket No. 45].

15          5.      On June 11, 2021, the Court issued an Order extending the fact discovery deadline

16   in this case to August 30, 2021. [Docket No. 46]. The parties inadvertently failed to extend the

17   other pre-trial deadlines.

18          6.      Defendants intend to take the deposition of Tina Tennyson at the end of August

19   2021, and Plaintiffs intend to take the depositions of several defendants.

20          7.      Per the scheduling Order of March 10, 2021, the deadline by which the Parties must

21   disclose expert witnesses is August 6, 2021 – prior to the time the depositions in this case will be

22   completed.

23          8.      In addition, lead counsel for the plaintiffs (responsible for conducting the defendant

24   depositions) is currently unavailable due to an ongoing family emergency.

25          9.      The Parties agree that additional time is needed to complete both fact and expert

26   discovery, including the taking of Tina Tennyson’s deposition and the defendant depositions. The

27   Parties agree that the requested continuance is in the best interests of all Parties and will not unduly

28   prejudice any Party. The requested continuance will not disturb the original October 29, 2022

                                                      -2-
     Case 2:19-cv-00429-KJM-JDP Document 49 Filed 07/30/21 Page 3 of 5


 1   deadline by which dispositive motions are to be heard.

 2          10.     The Parties, through their respective undersigned counsel, agree and hereby do

 3   stipulate to respectfully request that the Court modify the previously modified scheduling order as

 4   follows:

 5

 6      Event                          Schedule                         Proposed New Schedule

 7      Discovery deadline             August 30, 2021                  October 29, 2021

 8      Expert witnesses               August 6, 2021                   January 5, 2022

 9      Expert witness rebuttal        August 27, 2021                  February 2, 2022
10      Supp. expert disclosure        September 10, 2021               March 2, 2022
11      Dispositive motions heard      October 29, 2022                 October 29, 2022
12

13

14

15   Dated: July 28, 2021                                 CUTTER LAW P.C.
16

17                                                By: /s/ John R. Parker, Jr. (authorized on 07/28/21
                                                          John R. Parker, Jr., SBN 257761
18                                                        CUTTER LAW P.C.
                                                          401 Watt Avenue
19                                                        Sacramento, CA 95864
                                                          Telephone:     (916) 290-9400
20                                                        Facsimile:     (916) 588-9330
                                                          Email:         jparker@cutterlaw.com
21

22                                                        Arash S. Khosrowshahi (State Bar No.:
                                                          293246)
23                                                        LIBERTY MAN LAW
                                                          1010 F Street, Suite 300
24                                                        Sacramento, California 95814
                                                          Telephone:     (916) 573-0469
25                                                        Facsimile:     (866) 700-0787
                                                          E-Mail:        libertymanlaw@gmail.com
26
27                                                        Attorneys for Plaintiffs
                                                          TINA TENNYSON,
28                                                        DOMINIC HAYNES-TENNYSON, and

                                                    -3-
     Case 2:19-cv-00429-KJM-JDP Document 49 Filed 07/30/21 Page 4 of 5


 1                                             DEVON TENNYSON
 2
     Dated: July 28, 2021                      PORTER SCOTT
 3                                             A PROFESSIONAL CORPORATION
 4

 5                                     By:     /s/ John R. Whitefleet
                                               John R. Whitefleet
 6                                             Carl L. Fessenden
                                               PORTER | SCOTT
 7                                             350 University Avenue, Suite 200
                                               Sacramento, CA 95825
 8                                             Ph.: (916) 929-1481
                                               Fx.: (916) 927-3706
 9                                             Email: cfessenden@porterscott.com
                                               Email: jwhitefleet@porterscott.com
10
                                               Attorneys for Defendants COUNTY OF
11                                             SACRAMENTO, SACRAMENTO
                                               COUNTY SHERIFF’S DEPARATMENT,
12                                             CHAD CAMPBELL, JOSE LEMUS,
13                                             NATHAN BURNETTE, SCOTT PUFFER,
                                               PAUL PFEIFER, MICHAEL FRENCH,
14                                             WILLIAM GRIGGS and BRANT SANTIN

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                         -4-
     Case 2:19-cv-00429-KJM-JDP Document 49 Filed 07/30/21 Page 5 of 5


 1                                                 ORDER

 2            Good cause having been shown, based on the foregoing Stipulation by the Parties, the Court

 3   hereby ORDERS as follows:

 4      1. The pre-trial deadlines in this case shall be amended as follows:

 5
        Event                           Schedule                        Proposed New Schedule
 6
        Discovery deadline              August 30, 2021                 October 29, 2021
 7
        Expert witnesses                August 6, 2021                  January 5, 2022
 8
        Expert witness rebuttal         August 27, 2021                 February 2, 2022
 9
        Supp. expert disclosure         September 10, 2021              March 2, 2022
10
        Dispositive motions heard       October 29, 2022                October 29, 2022
11

12
     IT IS SO ORDERED.
13

14
     Dated:      July 29, 2021
15                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     -5-
